FOR PUBLICATION

       UNITED STATES COURT OF APPEALS
            FOR THE NINTH CIRCUIT


 RICHARD D. HURLES,                                No. 08-99032
             Petitioner-Appellant,
                                                     D.C. No.
                     v.                         2:00-cv-0118-RCB

 CHARLES L. RYAN*,                                    ORDER
             Respondent-Appellee.


                          Filed May 16, 2014

         Before: Harry Pregerson, Dorothy W. Nelson,
              and Sandra S. Ikuta, Circuit Judges.


                              ORDER

    The warden’s Motion for Ruling on Respondent-
Appellees’ Petition for Rehearing En Banc, filed February 1,
2013, is DENIED. The parties may file a petition for
rehearing and rehearing en banc with respect to the opinion
filed together with this order.

       IT IS SO ORDERED.



   *
    Charles L. Ryan is substituted for his predecessor, Dora B. Schriro,
as Director for the Arizona Department of Corrections. Fed. R. App. P.
43(c)(2).